The Disciplinary Review Board having filed with the Court its decision in DRB 18-297, recommending that as a matter of final discipline pursuant to Rule l:20-13(c), Jeffrey Toman, formerly of Cherry Hill, who was admitted to the bar of this State in 2010, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule 1:28-2(c), effective June 4, 2018, be disbarred based on respondent's nolo contendere plea to first-degree misdemeanor corruption of the morals of a minor in the Pennsylvania Court of Common Pleas, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer);
And Jeffrey Toman having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that Jeffrey Toman be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that Jeffrey Toman be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that Jeffrey Toman comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.